     Case 2:07-cr-00216-WBS-DB Document 27 Filed 08/31/20 Page 1 of 1

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:07-cr-216-WBS
13                 Plaintiff,

14        v.                                 ORDER
15   TRAVIS HEFFLEY,

16                 Defendant.

17

18                                ----oo0oo----

19              Defendant’s “Motion for Leave to File Supplemental

20   Answer” (Docket No. 23) is hereby REFERRED to a Magistrate Judge

21   to be assigned for findings and recommendation pursuant to 28

22   U.S.C. § 636(b)(1)(B).

23              IT IS SO ORDERED.

24   Dated:    August 31, 2020

25

26
27

28
                                         1
